Citation Nr: 1232209	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  06-12 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for chronic fatigue syndrome.

3.  Entitlement to a higher initial evaluation for the service-connected pes planus, rated at a noncompensable level prior to April 5, 2007, and as 10 percent disabling beginning on that date.

4.  Entitlement to a higher initial evaluation for the service-connected irritable bowel syndrome, rated at a noncompensable level prior to May 9, 2011 and as 30 percent disabling beginning on that date.

5.  Entitlement to an initial rating in excess of 10 percent for the service-connected varicose veins, right lower extremity.

6.  Entitlement to an initial rating in excess of 10 percent for the service-connected varicose veins, left lower extremity. 

7.  Entitlement to an initial compensable evaluation for the service-connected hepatitis A.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the RO.

The issue of service connection for a low back disorder is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran currently is not shown to have chronic fatigue syndrome.  

2.  Prior to April 5, 2007, the service-connected pes planus with capsulitis is not shown to have been productive of moderate disability; more than moderate disability currently is not demonstrated .

3.  Prior to May, 9, 2011, the service-connected irritable bowel syndrome is shown to have been manifested by a disability picture that more nearly resembled that of moderate impairment; the service-connected irritable bowel syndrome currently is reasonably rated as severely disabling. 

4.  The service-connected varicose veins, right lower extremity, currently is not shown to have been productive of persistent edema, incompletely relieved by elevation of the extremity.

5.  The service-connected varicose veins, left lower extremity, currently is not shown to have been productive of persistent edema, incompletely relieved by elevation of the extremity.

6.  The service-connected hepatitis A currently is shown to be asymptomatic.  



CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by chronic fatigue syndrome due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for the assignment of an initial compensable rating for the service-connected pes planus prior to April 5, 2007 or higher rating than 10 percent beginning on that date are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5276 (2011).

3.  The criteria for the assignment of an initial rating 10 percent for the service-connected irritable bowel syndrome prior to May 9, 2011 were met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.114 including Diagnostic Code 7319

4.  The criteria for the assignment of a rating in excess of 30 percent for the service-connected irritable bowel syndrome beginning on May 9, 2011 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.114 including Diagnostic Code 7319.

4.  The criteria for the assignment of an initial rating in excess of 10 percent for the service-connected varicose veins, right lower extremity, were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.110 including  Diagnostic Code 7120.

6.  The criteria for the assignment of an initial rating in excess of 10 percent for the service-connected varicose veins, left lower extremity, were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.110 including Diagnostic Code 7120.

7.  The criteria for the assignment of an initial compensable evaluation for the service-connected hepatitis A are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.114 including Diagnostic Code 7345.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. § 51-3 and 5103A have been met.  There is no issue as to providing an appropriate application form or the completeness of the application.  

VA notified the Veteran in April 2004 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

The Veteran was also sent a letter that explained how his disabilities were rated in May 2008. This case was most recently readjudicated in July 2011.

With respect to the Veteran's claims for higher initial ratings, insofar as service connection, and initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

VA fulfilled its duty to assist the Veteran with obtaining identified and available evidence needed to substantiate his claims, and as warranted by law, affording VA examinations.  

The Veteran was afforded the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of the adjudication. 38 C.F.R. § 3.159(c).  


 Service connection

The Veteran contends that he has chronic fatigue syndrome which is related to his military service.  

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for some chronic diseases, including arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran reports contracting the Epstein-Barr virus in 1986 and experiencing chronic fatigue since that time.  He reports having anemia that fatigues him.  

The service treatment records show that the Veteran complained of chronic fatigue for a number of months in February 1988.  He also reported having fatigue in June 1989.  However, this is not documented as a chronic complaint in more recent years.  

The Veteran was examined by VA in June 2004.  At that time, he reported intermittently feeling chronic fatigue for the last 18 years.  He felt tired, developed headaches, and felt depressed.  This flared up on and off for a few days each month, but he was able to work his regular week and perform daily activities without restriction.  He was taking vitamins, but no other medication for this. 

The examiner opined that the Veteran did not have chronic fatigue syndrome.  There were no palpable lymph nodes.  There were no exudates or pharyngitis.  Everything was noted to look normal.  There was no reduction in the Veteran's activities.  

A December 2004 letter from a physician indicated that the Veteran had a history of chronic fatigue dating back to 1988.  At that time, he tested positive for Epstein-Barr virus Ab; however, he continued to experience fatigue.

Significantly, the current treatment records do not show a diagnosis of chronic fatigue syndrome.  

While the Veteran is reported to have tested positive for Epstein-Barr virus during service, a diagnosis of chronic fatigue syndrome is not shown in service or in connection with his treatment after service.  

To the extent that the Veteran reports feeling chronically fatigued, the VA examiner who performed the June 2004 specifically determined that there was no pathology to support a diagnosis of chronic fatigue syndrome.

Accordingly, on this record, service connection for claimed chronic fatigue syndrome must be denied.  


 Initial Ratings

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).


A.  Pes Planus

The service treatment records show that the Veteran was prescribed orthotics for his feet while on active duty.  

The Veteran's feet were first examined by VA in June 2004.  At that time, he reported wearing insoles for his feet for the last three years and having pain in his feet with standing and walking, but none at rest.  He missed work a few days per year as the result of foot pain.

An examination of the feet and toes was noted to be normal.  There was no sign of deformity.  The Achilles tendon was normal, and no other foot condition was noted.  The examiner indicated that there was no pathology to render a diagnosis of any foot disorder.  

In a November 2004 letter, the Veteran reported that he had moderate pain in his feet if he walked barefoot or wore shoes all day.  

A December 2004 letter from a physician indicated that Veteran was diagnosed with capsulitis of the metatarsophalangeal joints in April 2001 and symptoms were improved with the use of insoles.

On his VA Form 9 dated in April 2006, the Veteran reported that he still had capsulitis and wore insoles.  

A treatment record dated in March 2007 reflected that the Veteran complained of having bilateral foot pain.  He reported seeing a podiatrist who made inserts and later purchasing new orthotics with some relief.  He was diagnosed with metatarsalgia.

A podiatrist's progress note from April 5, 2007 indicated that the Veteran complained of bilateral foot pain and had moderate pes planus foot type, midtarsal pronation, and rear foot subtalar pronation with gait.  The Veteran complained of heel pain and metatarsal pain with prolonged standing.  He reported that the prior use of orthotics had helped.  However, his current orthotics were not giving him adequate support in that he pronated through the device.  The podiatrist diagnosed capsulitis, neuritis, rear foot and midtarsal pronation, and inflammation of the feet.  The Veteran was casted for new orthotics.  

On a VA Form 9 dated in May 2007 the Veteran reported being unable to walk barefoot or wear sandals.  He still had capsulitis and spent a lot of money on orthotics.

In February 2008 the Veteran was seen again for his feet.  He complained of continued pain involving the heels, bilaterally, left greater than right.  His symptoms included pain along the flexor hallicus longus tendon, bilateral capsulitis of the second metatarsophalangeal joint, bilateral heel pain, plantar surface of the calcaneus and insertion of the plantar fascia into the calceneal tuburcele.  These problems made it difficult for the Veteran to walk without shoe gear.  He was able to walk in a supportive shoe with inserts that gave him support.  

At the time of the appointment, the Veteran could not ambulate comfortably with or without shoes.  There was significant discomfort with plantar compression.  The plantar surface of the calcaneal tubercle was eliciting significant discomfort. Dorsiflexion of the hallux with the ankle at neutral caused discomfort.  Plantar compression caused discomfort, but there was no fluid accumulation within the tendon sheath.  Muscle strength was full.  There was no loss of protective sensation. An ultrasound showed findings consistent with a chronic inflammation in the region of the plantar fascia.

In a letter dated in March 2008, the Veteran reported changing jobs due to his foot pain.  He was unable to work on his feet for any length of time or walk barefoot without hobbling.

A podiatrist note from November 2008 indicated that the Veteran had discomfort in the left forefoot after walking for a long period of time in his work shoes.  He had acute discomfort with compression along the plantar and medial aspects of the second metatarsophalangeal joint, left side.  There was moderate hypermobility of the first ray.  The assessment was that of capsulitis of the left 2nd metatarsal phalangeal joint, inflammation, and pain.  

A podiatrist note from January 2009 indicated that the Veteran had pain involving the second metatarsophalangeal joint of the right foot.  

The Veteran was afforded a VA contract examination of the feet in May 2010.  At that time, he reported having pain in the balls of the feet once a week that lasted for three days.  The pain was localized, aching, sharp, and cramping.  The pain was exacerbated by physical activity, walking and standing and was relieved by rest.  The pain came spontaneously.  While standing and walking and at rest, he had pain and swelling of the feet.  There was no weakness, stiffness or fatigue.  He could not walk barefoot more than a few feet on any hard surface.  

The examination revealed tenderness of the feet.  There was no painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness or instability.  There was active motion in the bilateral metatarsophalangeal joints.  Alignment of the Achilles tendon was normal.  There was no pes planus or pes cavus.  There were no hammertoes.  Morton's metatarsalgia was not present.  There was no hallux valgus or hallux rigidus.  

The Veteran did not have any limits on standing and walking.  He required shoe inserts.  He did not require orthopedic shoes, corrective shoes, arch supports, foot supports, or built up shoes.  His pain is not relieved by the orthotics.  The X-ray studies were within normal limits.   The diagnosis was that of flat feet with capsulitis, based on the Veteran's reports of foot pain.  The effect on activity was noted to be bilateral tenderness of the feet following prolonged walking or standing.  

On a VA Form 9 dated in November 2010 the Veteran reported that his feet were covered in calluses and were purple and that he could not walk barefoot at all.

The Veteran's feet were reexamined by VA in May 2011.  He reported having pain in both feet which occurred three times a day and lasted for less than half of an hour.  The foot pain was exacerbated by physical activity and relieved by rest.  The Veteran reported that he had pain, swelling and weakness when standing or walking.  

Palpation of the plantar surfaces of the feet revealed tenderness.  Alignment of the Achilles tendon was normal.  There was pes planus. There were no deformities of the feet, and there was normal alignment of the forefoot/mid foot.  Pes cavus was not present.  No hammer toes were found.  Morton's metarsalgia was not present.  There was no hallux valgus or hallux rigidus.  

The Veteran reported that he could walk a quarter of a mile and required shoe inserts.  His symptoms and pain were relieved by corrective shoe wear.  The X-ray studies of the feet showed lateral deviation of the distal phalanx of the second toe and flattening of the longitudinal arch with weight bearing.  

Pes planus is rated pursuant to 38 C.F.R. § 4.71a, diagnostic code 5276.  Mild pes planus with symptoms relieved by a built up shoe or arch supports is 0 percent disabling.  

Moderate pes planus with weight bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral is 10 percent disabling.  

Severe flatfoot with objective evidence of marked deformity, pain on manipulation and use is accentuated, indication of swelling on use, characteristic callosities are 20 percent disabling if unilateral and 30 percent disabling if bilateral.  

Pronounced flatfoot with parked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances in rated 30 percent disabling if unilateral and 50 percent disabling if bilateral.  

The evidence does not show that the service-connected pes planus with capsulitis reached a compensable level prior to April 5, 2007.   Prior to that time, the Veteran complained of foot pain was relieved by shoe inserts.  This was consistent with mild pes planus warranting a noncompensable rating for this period.

The evidence also does not show that the Veteran's pes planus with capsulitis was more than moderately disabling after April 5, 2007.  The Veteran's tenderness to palpation of the feet and foot pain was expressly contemplated by the 10 percent rating assigned for moderate flatfoot.  Associated symptoms of moderate flatfoot such as abnormalities of the Achilles tendon were not present.  There was no objective evidence of marked deformity as is required for a higher evaluation.  There was no pronation or abduction of the feet.  There was some indication of swelling on use, but this symptom alone is insufficient to warrant a higher rating.  

The Board has also considered whether another diagnostic code, such as other foot injuries, diagnostic code 5284, would yield a higher rating.  However, moderate foot injuries also are rated 10 percent disabling, as currently assigned.  His symptoms of painful and tender feet are not more than moderate in severity.  

The Board has also considered whether the Veteran is entitled to separate ratings for his foot problems under more than one diagnostic code.  However, insofar as all of the Veteran's symptoms are contemplated by diagnostic code 5276, this would constitute pyramiding.  38 C.F.R. § 4.14.

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular criteria inadequate.  The determination of whether a claimant is entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) is a three step inquiry.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In order to make this determination, the level of severity and symptomology of the claimant's service-connected disability must be compared to the applicable criteria established in the rating schedule.  If the criteria reasonably describe the claimant's disability level and symptoms, the assigned schedular evaluation is adequate.  Id.  If they do not, the VA must undertake the second step of the inquiry, which is to determine whether the claimant's disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id at 115-116.  

If an analysis of the first two steps indicates that the first two factors exist, the third step is to refer the case to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for a determination as to whether justice requires the assignment of an extraschedular rating.  Id at 116.  

In this case, the Veteran's symptoms of foot pain and tenderness are found to be expressly contemplated and reasonably addressed by the applicable rating criteria.


B.  Irritable Bowel Syndrome

The Veteran was first examined by VA with respect to his irritable bowel syndrome in June 2004 and reported having three or four episodes per year of alternating constipation and diarrhea with crampy abdominal pain.  There was no significant weight change associated with this.  He treated his symptoms with laxatives and by increasing the fiber in his diet.  There was no fistula or problem with incontinence.  There were no prescription medications used for this problem.  He reported that his abdominal pain caused him to lose about two days of work per year. 

The Veteran was noted to be well developed and well nourished.  There were positive bowel sounds.  The abdomen was soft, non-tender, without hepatosplenomegaly or masses.  There was no evidence of a rebound or guarding.  A diagnosis of irritable bowel syndrome was recorded, based on the Veteran's reports of alternating diarrhea and constipation with abdominal pain.  Objectively, his abdominal examination was normal.

In a letter dated in November 2004 the Veteran reported having frequent episodes of bowel disturbance with abdominal distress.  

A letter from the Veteran's doctor indicated that he had frequent changes in his bowel habits with occasional abdominal pain.

On his VA Form 9 dated in April 2006 the Veteran reported having frequent episodes of abdominal distress with weight loss.

The Veteran was reexamined by VA with respect to his irritable bowel syndrome in February 2007.  He reported having diarrhea and occasional constipation.  He had some abdominal pain.  He tried to eat more vegetables.  

An examination of the abdomen revealed some mild epigastric tenderness that was thought to be consistent with a possible hiatal hernia and reflux.  There was no rebound or guarding.  There was no fistula.  The Veteran was well developed and well nourished.  

On a VA Form 9 dated in May 2007 the Veteran reported that dairy and meats caused stomach and bowel movement problems.  He had a moderate improvement if he changed his diet.  Salad, fruits and vegetables provided relief.

The Veteran was reexamined on May 9, 2011.  At that time the Veteran reported that he had lost 7 pounds in the last month.  He had chronic constipation, alternating diarrhea and constipation, and abdominal pain.  These symptoms occurred daily.  

The Veteran took fiber supplements and stool softeners to help with this problem.  He reported having abdominal pain below the umbilicus about one third to two thirds of the year.  The abdominal pain had the characteristic of cramps and distress.  The symptoms occurred constantly.  

The Veteran had to plan his meals and stay near a rest room in case he got diarrhea, and passed a lot of gas that could be embarrassing. 

An examination of the abdomen was noted to be normal.  Irritable bowel syndrome did not cause anemia or malnutrition.

Irritable bowel syndrome is rated pursuant to 38 C.F.R. § 4.114, diagnostic code 7319.  A no percent rating applies when it is mild, with disturbances of bowel function with occasional episodes of gastrointestinal distress.  

A 10 percent rating applies when there the disorder is moderate, with frequent episodes of bowel disturbance with abdominal distress.  

A 30 percent rating applies when there is severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  The 30 percent rating is the highest assignable under these criteria. 

Giving the benefit of the doubt the Veteran, the criteria for the assignment a 10 percent rating for irritable bowel syndrome were more nearly approximated beginning for the period prior to May 9, 2011.  Although the Veteran reported that his symptoms occurred only three or four times a year at the June 2004 VA examination, he reported having more frequent occurrences of diarrhea and abdominal distress and having to avoid certain foods in order to prevent diarrhea or abdominal pain.  His physician noted that the Veteran had "frequent" changes in his bowel habits, although abdominal pain was only occasional.  

However, the Veteran does not meet the criteria for a 30 percent evaluation at any time prior to May 9, 2011.  He did not describe severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress until that time.  

The evidence also does not show unusual or exceptional disability picture that would warrant consideration of an extraschedular evaluation after May 9, 2011.  The Veteran's diarrhea and alternating diarrhea and constipation are expressly contemplated by the rating schedule.  The rating criteria also includes more or less constant abdominal distress; the Veteran reported abdominal distress one third to two thirds of the year, which is less than constant.  

 
C.  Varicose veins of the lower extremities 

The Veteran was first examined by VA with respect to his varicose veins in June 2004 and reported being told in 1999 that he had varicose veins.  He did not report any swelling.  There were no ulcers, but the Veteran reported that, with prolonged standing and walking, he had some pain and dark pigmentation of the skin.  He was told to wear compression stockings if this got worse.  There was no time lost from work as a result of this condition.  The examination showed varicose veins without ulcers.  There was no edema.  There was mild stasis pigmentation, bilaterally. 

In a letter dated in November 2004, the Veteran reported having cyclical edema and aching and fatigue in his legs that was relieved by elevation of the legs and wearing of prescribed compression hosiery.  

The Veteran was reexamined by VA in February 2007.  At that time, he reported having pain, edema and swelling that occurred almost constantly.  There was some dark pigmentation of the skin.  He tried support hose and had trouble with standing for most of the day due to this problem.  An examination of the skin showed no sign of palmar erythema, spider nevi or jaundice.  There was some mild hyperpigmentation with multiple small diffuse spider varicose veins around the feet and ankles, down the left leg, and around the thigh area; more medially, there was a 7cm by 1.5 cm large varicose vein.  There was no skin breakdown or ulceration.  

An April 2007 podiatry record noted findings of minimal to no edema of the feet.  

On a VA Form 9 dated in May 2007, the Veteran reported always having edema and a reddish/purplish skin color that was especially pronounced on the left bottom leg and top of the ankle.  Elevation did not completely relieve his symptoms.  The Veteran wore compression hosiery all the time.  He could not work standing up all day and had to change jobs (notably, he also attributed this to his foot problems).  He believed that he would need surgery in the future.  

The Veteran's feet were examined by VA in May 2010.  At that time, there was no edema around the ankles.  

The Veteran was reexamined by VA in May 2011.  At that time, he reported having edema that was partially relieved by elevation of the extremities.  He had pain, aching, and fatigue after prolonged standing and walking.  He reported a dark pigmentation of the skin.  These symptoms were relieved by elevation of the extremity and compression hosiery.  He did not report abnormal sensation, ulceration or eczema.   He had not ever received treatment for his varicose veins.  He had to wear compression stocking daily to prevent the swelling.  

Upon examination, there were visible varicose veins.  There was one measuring 18 cms by 1cm on the right leg and another measuring 16cms by 1cm on the left leg.  The varicose veins were palpable, superficial and tortuous. There was no lower extremity edema.  There were no ulcers, stasis pigmentation or eczema.  

Varicose veins are rated pursuant to 38 C.F.R. § 4.104, diagnostic code 7120.  A 10 percent rating applies for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  

A 20 percent rating is applied for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  

A 40 percent rating is assigned for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating applies for persistent edema or subcutaeneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating applies when there is massive board like edema with constant pain at rest.  

The evidence does not show that the Veteran meets the criteria for a rating in excess of 10 percent for the service-connected varicose veins of either lower extremity.  While he is competent to observe that his legs swell, the VA examinations in June 2004, April 2007, May 2010 and May 2011 showed no more than minimal edema, establishing that the edema was neither constant nor persistent.  Moreover, the Veteran was able to get some relief from compression hosiery and elevation of the extremities.  

The Board also finds that the Veteran's symptoms did not present such an exceptional disability picture as to render the schedular rating inadequate at any time.  38 C.F.R. § 3.321(b).  See also Thun, 11 Vet. App. at 115.  The symptoms of leg pain, swelling, and visible varicose veins are expressly contemplated by the rating schedule.   


D. Hepatitis A

The service treatment records show that the Veteran was treated for an acute infection due to Hepatitis A.  At an examination in June 2004, he reported losing about two months from work at the time of the infection and having jaundice and fatigue at that time.   A blood test was positive for IGG ABS to Hepatitis A, suggesting convalescent phase or a past infection with Hepatitis A.  IGM ABS were not detected.  The examiner opined that this condition resolved, and the Veteran did not have any other liver problems.  

In a letter dated in November 2004, the Veteran asserted that he had chronic liver disease with fatigue and anemia.

A letter from a doctor dated in December 2004 related that the Veteran had acute hepatitis in 1997; he was noted to have normal liver function tests with no signs of residual liver damage.  

The Veteran was reexamined in February 2007.  It was again noted that the Veteran had malaise and jaundice at the time of his acute hepatitis infection in the 1990's, but there was no jaundice now.  The examination showed no sign of chronic liver disease.  There were no signs of hepatitis A, which was a self-limiting illness. 

The Veteran was examined again in May 2011.  At that time, liver function tests were within normal limits.  The condition was considered to be in remission based on the history of hepatitis A and the current negative hepatitis panel.  The Veteran did not have any other liver problems such as chronic hepatitis, liver malignancy, or cirrhosis.

Hepatitis (other than Hepatitis C) is rated pursuant to 38 C.F.R. § 114, diagnostic code 7345.  A no percent rating applies when the condition is nonsymptomatic.  

A 10 percent rating applies when there is intermittent fatigue, malaise, and anorexia, or when there are incapacitating episodes having a duration of at least one week but less than two weeks during the past twelve month period.  

A 20 percent rating applies where there is daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly) requiring dietary restriction or continuous medication, or incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past twelve month period.  

A 40 percent rating applies when there is daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the last twelve months.  A 60 percent rating applies where there is daily fatigue, malaise, and anorexia with substantial weight loss and hepatomegaly or incapacitating episodes having a total duration of at least six weeks during the past twelve months, but not occurring constantly.  A 100 percent rating is applies for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

The evidence does not show that the Veteran meets the criteria for a compensable rating for the service-connected hepatitis A.  He had been assessed for hepatitis when his liver function tests were normal and the disease was considered resolved or in remission.  

While the Veteran has complaints of fatigue, there is no competent evidence this is due to hepatitis A.  While the Veteran may believe his fatigue is somehow a residual of hepatitis A, he lacks the medical expertise that is necessary in order to render such an opinion.  The Veteran is not shown to have any current symptoms of hepatitis A or related liver disease.


ORDER

Service connection for claimed chronic fatigue syndrome is denied.

An initial compensable evaluation for the service-connected pes planus prior to April 5, 2007, or in excess of 10 percent beginning on that date, is denied.

A 10 percent rating for the service-connected irritable bowel syndrome for the period prior to May 9, 2011 is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An increased rating in excess of 30 percent for the service-connected irritable bowel syndrome for the period beginning on May 9, 2011 is denied.

An initial rating in excess of 10 percent for the service-connected varicose veins, right lower extremity is denied.

An initial rating in excess of 10 percent for the service-connected varicose veins, left lower extremity is denied. 

An increased initial compensable evaluation for the service-connected hepatitis A is denied.  



REMAND

The Veteran contends that he has a low back disorder that is related to his military service.  The service treatment records do document instances of low back pain.  At a VA examination in June 2004, the Veteran reported the onset of back pain 24 years previously, while he was in service.  The Veteran refused to allow x-ray studies of his back to be taken.  He was diagnosed with intermittent lumbar strain, currently asymptomatic.  

It is unclear whether the Veteran actually has a chronic back disability that is related to the instances of back pain exhibited in service.  Hence, he should be afforded a VA examination to address the etiology of the claimed back pain.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should have the Veteran scheduled the for a VA examination to determine that nature and likely etiology of the claimed back disorder.  All indicated testing should be performed.  

After reviewing the entire record and examining the Veteran, the VA examiner should opine as to whether it is at least as likely as not (at least 50 percent likely) that he has a chronic low back disability that had its clinical onset during service or is due to an injury or event such as having back pain during his period of active in service.  

The examiner should provide a complete rationale for his or her conclusions.  If the examiner is unable to provide the requested opinion without resort to undue speculation, then he or she should explain why this is the case.

2.  After completing all indicated development, the RO should readjudicate the claim of service connection for a back disorder in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


